331 S.W.3d 368 (2011)
STATE of Missouri, Respondent,
v.
Donald G. THORBES, Appellant.
No. WD 71469.
Missouri Court of Appeals, Western District.
February 22, 2011.
Frederick J. Ernst, Kansas City, MO, for appellant.
*369 Shaun J. Mackelprang and Richard Starnes, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Donald Thorbes appeals his conviction for second-degree robbery after a trial by jury. He contends the circuit court erred in overruling his Batson challenge. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).